Case 4:18-cv-00442-ALM-CMC Document 87-19 Filed 01/15/20 Page 1 of 16 PageID #:
                                   3036




                    EXHIBIT 18
Case 4:18-cv-00442-ALM-CMC Document 87-19 Filed 01/15/20 Page 2 of 16 PageID #:
                                   3037


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    Sherman Division


    ED BUTOWSKY, in his Individual              )
    And Professional Capacities                 )
                                                )
           Plaintiff,                           )
                                                )
    v.                                          )             Case No. 4:18-cv-00442-ALM
                                                )
                                                )
    DAVID FOLKENFLIK                            )
         et al                                  )
                                                )
           Defendants.                          )
                                                )


         PLAINTIFF’S SUPPLEMENTAL RESPONSES
         TO DEFENDANTS’ DISCOVERY REQUESTS
           Plaintiff, Ed Butowsky (“Plaintiff”), by counsel, pursuant to Rules 26(e) and 36 of

    the Federal Rules of Civil Procedure (the “Rules”) and the Federal Rules of Evidence

    (“FRE”), hereby serves the following Supplemental Responses to defendants, David

    Folkenflik, National Public Radio, Inc., Edith Chapin, Leslie Cook and Pallavi Gogoi

    (collectively, the “Defendants”) request for production of documents dated July 5, 2019

    (hereinafter, the “Discovery Requests”).

           Plaintiff restates and incorporates herein by reference his prior objections to the

    Discovery Requests, and supplements as follows:




                                                1
Case 4:18-cv-00442-ALM-CMC Document 87-19 Filed 01/15/20 Page 3 of 16 PageID #:
                                   3038


                Supplemental Responses to Request for Production of Documents

            Responding to each numbered Request, Plaintiff states as follows:

       REQUEST FOR PRODUCTION NO. 10:

       All documents, including correspondence, electronically stored information, emails, video and

       audio recordings, voicemai l, and text messages, relating to any actual or proposed book publishing

       or movie deals to which You are a party from December 1987 to present.


            RESPONSE:                 Objection – relevance; overbroad.

            SUPPLEMENTAL RESPONSE:                              Documents relating to Plaintiff’s

    book publishing are identified on his Twitter and Facebook pages, and generally on the

    Internet.           https://www.amazon.com/Wealth-Mismanagement-Financial-Advisers-

    Portfolio/dp/1642932345.




      RE QUEST FOR PRODUCTION NO. 11:

      All documents, including correspondence, electronically stored information, emails, video and

      audio recordings, voicemail, and text messages, constituting or reflecting communications

      between You, on the one hand, and Lara Logan on the other from March 2008 to present.


            RESPONSE:                 Objection – relevance and proportionality; overbroad;

    unduly burdensome.

            SUPPLEMENTAL RESPONSE:                              Plaintiff     does     not     have     any

    documents constituting or reflecting communications with Lara Logan about any issue

    related to this case or about Ms. Logan’s reporting for 60 Minutes.




                                                       2
Case 4:18-cv-00442-ALM-CMC Document 87-19 Filed 01/15/20 Page 4 of 16 PageID #:
                                   3039



       REQUEST FOR PRODUCTION NO. 16:

       All documents, including correspondence, electronically stored information, emails, video and

       audio recordings, periscopes, voicemail, and text messages, constituting or reflecting

       communications between You on the one hand, and the company America First Media or any of

       its employees or principals, including but not limited to Matt Couch, Josh Flippo, or Bill Pierce,

       including all documents reflecting any expenses incurred, contributions, donations, or payments

       made, including cryptocurrency payments, by You to America First Media and any meetings you

       participated in with America First Media or any of its employees or principals.


            RESPONSE:                 Objection – relevance and proportionality; overbroad;

    unduly burdensome.

            SUPPLEMENTAL RESPONSE:                              Other than what may be on Twitter,

    Plaintiff does not have any documents constituting or reflecting communications with

    America First Media.




       REQUEST FOR PRODUCTION NO. 17:

       All documents, including correspondence, electronically stored information, emails, video and

       audio recordings , voicemail, and text messages, relating to or reflecting a meeting on or about

       September 19-20, 2017, in which the Rich Family, the DNC Email Leak, the death of Seth Rich,

       or any of Defendants was discussed.


            RESPONSE:                 Objection – relevance and proportionality; overbroad;

    unduly burdensome.

            SUPPLEMENTAL RESPONSE:                              Plaintiff    does        not   have    any

    responsive documents.




                                                      3
Case 4:18-cv-00442-ALM-CMC Document 87-19 Filed 01/15/20 Page 5 of 16 PageID #:
                                   3040



       REQUEST FOR PRODUCTION NO. 18:

       All documents, including correspondence, electronically stored information, emails, video and

       audio recordings, voicemail, and text messages, constituting or reflecting conununications

       between You on the one hand, and Admiral James A. Lyons related to the death of Seth Rich or

       the source of the DNC Email Leak, including but not limited to any written commentary authored

       by You on behalf of Admiral Lyons.


            RESPONSE:                 Objection – relevance and proportionality; overbroad;

    unduly burdensome.

            SUPPLEMENTAL RESPONSE:                              Plaintiff    does      not    have      any

    responsive documents.




       REQUEST FOR PRODUCTION NO. 19:

       All written commentary, whether published or unpubli shed, relating to the subj ect matter of this

       lawsuit, the Rich Lawsuit, the DNC Email Leak, or the murder of Seth Rich, including commentary

       written anonymously, under the names of other individuals, or under noms de p lume, aliases , or

       assumed names.


            RESPONSE:                 Objection – relevance and proportionality; overbroad;

    unduly burdensome.

            SUPPLEMENTAL RESPONSE:                              Plaintiff    does      not    have      any

    responsive documents.




                                                       4
Case 4:18-cv-00442-ALM-CMC Document 87-19 Filed 01/15/20 Page 6 of 16 PageID #:
                                   3041



       REQUEST FOR PRODUCTION NO. 22:

       Documents sufficient to identify all businesses You own or have owned since Your departure from

       Morgan Stanley in 2002 .


            RESPONSE:                  Objection – relevance and proportionality; overbroad;

    unduly burdensome.

            SUPPLEMENTAL RESPONSE:                                Plaintiff will produce copies of

    Chapwood’s corporate records that show Plaintiff’s ownership.




       REQUEST FOR PRODUCTION NO. 32:

       Any actual or proposed agreements (whether signed or unsigned) between You and anyone,

       including but not limited to Fox News, 21 st Century Fox, the Rich family, Doug Wigdor, or Rod

       Wheeler, that relate to the murder of Seth Rich, Fox News ' repmting on it, the allegations in the

       Wheeler Lawsuit, the allegations in the Rich Lawsuit, or the allegations in this lawsuit.


            RESPONSE:                  Objection – relevance and proportionality; overbroad;

    unduly burdensome; privileged and confidential.

            SUPPLEMENTAL RESPONSE:                                Subject to the aforesaid objections,

    Plaintiff will produce a copy of his agreement with FNN pursuant to the Stipulated

    Protective Order.




                                                        5
Case 4:18-cv-00442-ALM-CMC Document 87-19 Filed 01/15/20 Page 7 of 16 PageID #:
                                   3042



       REQUEST FOR PRODUCTION NO . 35:

       All documents, including correspondence, electronically stored information, emails, video and

       audio recordings, voicemail, and text messages, constituting or reflecting c01mnunications relating

       to the Zimmennan Article, including any and all drafts of the Zinunemrnn Article You received

       prior to publication.


            RESPONSE:                 Objection – relevance and proportionality; overbroad;

    unduly burdensome.

            SUPPLEMENTAL RESPONSE:                               All documents will be produced.



      REQUEST FOR PRODUCTION NO. 39:

      Documents sufficient to identify all college and post-graduate educational degrees You obtained.


            RESPONSE:                 Objection – relevance and proportionality; overbroad;

    unduly burdensome.

            SUPPLEMENTAL RESPONSE:                               Plaintiff will produce documents that

    identify his degrees.



       REQUEST FOR PRODUCTION NO. 40:

       Documents sufficient to identify all interviews and public appearances in which You participated

       from December 1987 to present.


            RESPONSE:                 Objection – relevance and proportionality; overbroad;

    unduly burdensome.

            SUPPLEMENTAL RESPONSE:                               All documents are identified on

    Chapwood’s website, Plaintiff’s Twitter and Facebook.


                                                       6
Case 4:18-cv-00442-ALM-CMC Document 87-19 Filed 01/15/20 Page 8 of 16 PageID #:
                                   3043



       RE QUEST FOR PRODUCTION NO . 42:

       All documents and discovery responses (including deposition transcripts) You have produced in

       the Rich Lawsuit.


            RESPONSE:                 Objection – relevance and proportionality; overbroad;

    unduly burdensome.

            SUPPLEMENTAL RESPONSE:                               Whatever documents and discovery

    responses were produced in the Rich Lawsuit will be made available for inspection and

    copying.




       REQUEST FOR PRODUCTION NO. 43:

       All documents and discovery responses (including deposition transcripts) You have produced in

       Aaron Rich v. Butows/...y , et al., Civil Action No. 1: 18-cv-68 1 (RJL) filed in the United States

       District Comt for the District of Columbia.


            RESPONSE:                 Objection – relevance and proportionality; overbroad;

    unduly burdensome.

            SUPPLEMENTAL RESPONSE:                               Whatever documents and discovery

    responses were produced in the Aaron Rich Lawsuit will be made available for inspection

    and copying




                                                        7
Case 4:18-cv-00442-ALM-CMC Document 87-19 Filed 01/15/20 Page 9 of 16 PageID #:
                                   3044


                             Supplemental Answers to Interrogatories

       INTERROGATORY NO. 7:

       Identify all mobile phone numbers and mobile phone service providers with which You had an

       account during the relevant time period and the date ranges in which you had those accounts.



           ANSWER:                    What is the “relevant time period”?             Plaintiff’s mobile

    number is 972-897-0197.

           SUPPLEMENTAL ANSWER:                                 Between July 2016 and the present,

    Plaintiff’s mobile phone number has been 972-897-0197.




       INTERROGATORY NO. 10:

       Identify all businesses You own, have owned, or had an ownership interest in since leaving Morgan

       Stanley in 2002.



           ANSWER:                    Objection – relevance; overbroad.

           Subject to the foregoing objections, Plaintiff is an owner of Chapwood

    Investments,          4965         Preston         Park          Boulevard,          Suite         100

    Plano, Texas 75093, (972) 865-2225. [https://www.linkedin.com/in/edbutowsky/;

    https://chapwoodinvestments.com/].

           SUPPLEMENTAL ANSWER:                                 Between July 2016 and the present,

    Plaintiff has had an ownership interest in Chapwood.




                                                      8
Case 4:18-cv-00442-ALM-CMC Document 87-19 Filed 01/15/20 Page 10 of 16 PageID #:
                                    3045



       INTERROGATORY NO. 12:

       Identify all lawsuits in which You have been a party since January 1, 2010.


            ANSWER:                   Objection – relevance.

            Subject to the following objections, see PACER.

            SUPPLEMENTAL ANSWER:                               All lawsuits in which Plaintiff has

     been a party are identified on PACER.




        INTERROGATORY NO. 13:

        Identify all settlement agreements, releases, covenants not to sue, or drafts thereof, whether

        proposed or executed, to which You have been a pa1ty since January 1, 2010.


            ANSWER:                   Objection – relevance; overbroad; privileged/confidential.

            SUPPLEMENTAL ANSWER:                               A copy of the settlement agreement

     with FNN will be produced subject to the Stipulated Protective Order.



                                        Verification on Next Page




                                                      9
Case 4:18-cv-00442-ALM-CMC Document 87-19 Filed 01/15/20 Page 11 of 16 PageID #:
                                    3046


                                     V-E-R-I-F-I-C-A-T-I-O-N

            I have reviewed the above Supplemental Interrogatory Answers and I swear or

     affirm that the answers are truthful and accurate to the best of my knowledge and belief

     based upon documents and information in my possession and control, based upon my

     personal observations, memory, and experiences, and based upon documents believed to

     be in the possession, custody and control of others.

            In accordance with 28 U.S.C. § 1746, I declare, certify, verify, and state under

     penalty of perjury that the foregoing is true and correct.

            Executed in Plano, Texas on December ___, 2019.




                                            /s/
                                            ED BUTOWSKY




                                                  10
Case 4:18-cv-00442-ALM-CMC Document 87-19 Filed 01/15/20 Page 12 of 16 PageID #:
                                    3047


                   Supplemental Responses to Second Request for Admissions

        RE QUEST FOR ADMISSION NO. 9:

        Admit that you entered into a settlement agreement and/or a covenant not to sue Fox News , LLC
        or any of its affi liates or subsidiaries regarding any claims in the Rich Lawsuit, the Wheeler
        Lawsuit, or any actual or threatened litigation arising from the facts of those cases.


             RESPONSE:                Objection – privileged.

             SUPPLEMENTAL RESPONSE:                             Admitted that Plaintiff signed a

     settlement agreement, which speaks for itself.




        REQUEST FOR ADMISSION NO. 10:

        Admit that you sign ed an agreement to settle claims in the Wheeler Lawsuit.


             RESPONSE:                Objection – privileged.

             SUPPLEMENTAL RESPONSE:                             Admitted that Plaintiff signed a

     settlement agreement, which speaks for itself.




                                                      11
Case 4:18-cv-00442-ALM-CMC Document 87-19 Filed 01/15/20 Page 13 of 16 PageID #:
                                    3048


                    Supplemental Responses to Third Request for Admissions

       REQUEST FOR ADMISSION NO. 3:

       Admit that your claims are based on allegations that NPR acted as Wigdor 's agent when publishing
       infonnation about the Wheeler lawsuit.


            RESPONSE:                 Objection – cumulative.

            SUPPLEMENTAL RESPONSE:                              Denied. Plaintiff’s conspiracy claim

     is based on the allegation that Defendants and Wigdor acted in concert and conspired to

     defame and disparage Plaintiff when publishing statements about Plaintiff.




       RE QUEST FOR ADMISSION NO. 4:

       Admit that your claims are based on allegations that NPR acted as Wheeler' s agent when
       publishing information about the Wheeler lawsuit.


            RESPONSE:                 Objection – cumulative.

            SUPPLEMENTAL RESPONSE:                              Denied. Plaintiff’s conspiracy claim

     is based on the allegation that Defendants and Wigdor acted in concert and conspired to

     defame and disparage Plaintiff when publishing statements about Plaintiff.




       REQUEST FOR ADMISSION NO. 5:

       Admit that your claims are based on allegations that David Folkenflik acted as Wigdor' s agent
       when publishing info mrntion about the Wheeler lawsuit.


            RESPONSE:                 Objection – cumulative.

            SUPPLEMENTAL RESPONSE:                              Denied. Plaintiff’s conspiracy claim

     is based on the allegation that Defendants and Wigdor acted in concert and conspired to

     defame and disparage Plaintiff when publishing statements about Plaintiff.


                                                      12
Case 4:18-cv-00442-ALM-CMC Document 87-19 Filed 01/15/20 Page 14 of 16 PageID #:
                                    3049



       REQUEST FOR ADMISSION NO. 6:

       Admit that your claims are based on allegations that David Folkenflik acted as Wheeler' s agent
       when publishing infomrntion about the Wheeler lawsuit.


            RESPONSE:                Objection – cumulative.

            SUPPLEMENTAL RESPONSE:                            Denied. Plaintiff’s conspiracy claim

     is based on the allegation that Defendants and Wigdor acted in concert and conspired to

     defame and disparage Plaintiff when publishing statements about Plaintiff.



                                         Reservation of Rights

            Plaintiff reserves the right to amend and/or supplement his Supplemental

     Responses to Defendants’ Discovery Requests upon review of the responsive documents

     and upon receipt of responsive documents from Defendants and third-parties.



     DATED:         December 8, 2019



                                  Signature of Counsel on Next Page




                                                     13
Case 4:18-cv-00442-ALM-CMC Document 87-19 Filed 01/15/20 Page 15 of 16 PageID #:
                                    3050


                            ED BUTOWSKY,
                            In his Individual and Professional Capacities



                            By:    /s/ Steven S. Biss
                                   Steven S. Biss (VSB # 32972)
                                   300 West Main Street, Suite 102
                                   Charlottesville, Virginia 22903
                                   Telephone:      (804) 501-8272
                                   Facsimile:      (202) 318-4098
                                   Email:          stevenbiss@earthlink.net
                                   (Admitted Pro Hac Vice)

                                   Ty Clevenger, Esquire
                                   Texas Bar No. 24034380
                                   P.O. Box 20753
                                   Brooklyn, NY 11202-0753
                                   (979) 985-5289
                                   (979) 530-9523 (Fax)
                                   Email: tyclevenger@yahoo.com

                                   Counsel for the Plaintiff




                                          14
Case 4:18-cv-00442-ALM-CMC Document 87-19 Filed 01/15/20 Page 16 of 16 PageID #:
                                    3051


                                CERTIFICATE OF SERVICE

            I hereby certify that on December 8, 2019 a copy of the foregoing was emailed in

     PDF to counsel for the Defendants.




                                 By:      /s/ Steven S. Biss
                                          Steven S. Biss (VSB # 32972)
                                          300 West Main Street, Suite 102
                                          Charlottesville, Virginia 22903
                                          Telephone:      (804) 501-8272
                                          Facsimile:      (202) 318-4098
                                          Email:          stevenbiss@earthlink.net
                                          (Admitted Pro Hac Vice)

                                          Ty Clevenger, Esquire
                                          Texas Bar No. 24034380
                                          P.O. Box 20753
                                          Brooklyn, NY 11202-0753
                                          (979) 985-5289
                                          (979) 530-9523 (Fax)
                                          Email: tyclevenger@yahoo.com

                                          Counsel for the Plaintiff




                                                15
